Citation Nr: 1135247	
Decision Date: 09/20/11    Archive Date: 09/23/11

DOCKET NO.  06-03 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for chronic headaches.

2.  Whether new and material evidence has been submitted which is sufficient to reopen a previously denied claim of entitlement to service connection for a skin disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

James Alsup, Counsel



INTRODUCTION

The issues of an increased disability rating for service-connected PTSD, service connection for a hernia and blurred vision and for special monthly compensation or aid and attendance have been raised by the Veteran, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board, therefore, does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

The Veteran served on active duty from May 1968 to December 1969.  Service in Vietnam is evidenced in the record. 

In an unappealed June 1984 rating decision, the RO denied the Veteran's claim for entitlement to service connection for a skin disorder to include as due to exposure to herbicides.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied the Veteran's claim to reopen a claim for service connection for a skin disorder and a claim for service connection for chronic headaches.  The Veteran disagreed and perfected an appeal.  In a January 2010 decision, the Board remanded the Veteran's claims for further development.


FINDINGS OF FACT

1.  A preponderance of the competent medical evidence supports a finding that the Veteran's current headache disorder is unrelated to his active duty service.

2.  The Veteran did not appeal the June 1984 rating decision that denied his claim for entitlement to service connection for a skin disorder to include as due to exposure to herbicides.

3.  Evidence received since the June 1984 rating decision does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for a skin disorder.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for chronic headaches is not warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§  3.303, 3.310 (2010).

2.  The June 1984 rating decision is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  

3.  Since the June 1984 rating decision, new and material evidence has not been received, and the claim of entitlement to service connection for a skin disorder to include as due to exposure to herbicides is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran claims that his chronic headache condition has been on-going for 40 years and is due to a head injury he suffered during service.  He also contends that his skin disorder was caused by exposure to Agent Orange during his service in Vietnam.  He seeks service connection for both disorders.  The Board will first address preliminary matters and then render a decision on the issues on appeal.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (the Court) held that compliance with remand instructions is neither optional nor discretionary and further held that the Board errs as a matter of law when it fails to ensure compliance with remand orders.  Although VBA is required to comply with remand orders, it is substantial compliance, not absolute compliance that is required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more that substantially complied with the Board's remand order").

As noted above, the Board remanded the Veteran's claim for further procedural and evidentiary development in a January 2010 decision.  Specifically, the Board ordered VBA to provide the Veteran with written notice in compliance with Kent v. Nicholson, 20 Vet. App. 1 (2006), and to notify the Veteran in writing that he could submit or identify further records in support of his claims.  The remand also directed VBA to provide the Veteran with a medical examination regarding his claimed head injury residuals and his chronic headache disorder and including a medical opinion regarding the likelihood of any connection between the Veteran's headaches and his active duty service.

The record includes a February 2010 letter from the RO to the Veteran informing him of the June 1984 decision that denied his previous claim for a skin disorder because the medical evidence did not show any treatment for a skin condition during service and the then current skin disorder was not a disorder presumed to be related to Agent Orange exposure.  The notice also defined what new and material evidence is in relation to the Veteran's claim.  As discussed below, the Board finds that the notice satisfies the Court's holding in Kent v. Nicholson, 20 Vet. App. 1 (2006).  The February 2010 letter further requested that the Veteran provide any records he had to support his claim and to identify any private treatment or other medical evidence that VA could assist him in obtaining.  Finally, the record includes the June 2010 examination reports of VA examiners which describe the Veteran's current head injury and headache conditions and which provide opinions regarding the likely etiology of both.  As discussed in detail below, the Board finds that the examiners' reports are sufficient to render a decision in this case.

For those reasons, the Board finds that VBA has substantially complied with the January 2010 remand order.


Duties To Notify And To Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

As indicated above, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court specifically addressed VCAA notice requirements in the context of a veteran's request to reopen a previously and finally denied claim and found that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, and must provide notice that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were not found in the previous denial.  In response to the Board's January 2010 remand, VBA provided the Veteran with a February 2010 letter that informed him of the meaning of "new and material evidence," and told him that the June 1984 rating decision was not appealed and was therefore final.  The letter further informed the Veteran of the reasons why his 1984 claim was denied and specifically told him of the type of evidence he would need to provide in order to reopen his claim.  The Board finds that the February 2010 notice satisfies the requirements stated by the Court in Kent. 

Moreover, in letters dated May 2004 and February 2006, the Veteran was provided notice that to show entitlement to service connection, the evidence needed to show that he had an injury in military service or a disease that began in or was made worse during military service or an event in service causing injury or disease; a current physical or mental disability; and, a relationship between the current disability and an injury, disease or event in military service.  The Veteran was further provided notice of how VA determines a disability rating and an effective date in letters dated May 2006 and February 2010.  The notice was sent prior to the date of the last adjudication of the Veteran's claim in May 2011.  Thus, the Veteran had a meaningful opportunity to participate in the adjudication of his claim.  See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).

In a claim seeking to reopen a previously denied claim, VA's statutory duty to assist a claimant is limited.  For example, the Court has held that VA's duty to assist by providing a medical examination or opinion does not apply to new and material evidence claims.  See Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1353 (Fed. Cir. 2003) and Woehlaert v. Nicholson, 21 Vet.App. 456, 463-64 (2007).  With regard to the claim for chronic headaches, the Board notes that the Veteran received two separate VA medical examinations in June 2010.

The Board observes that the RO has obtained VA treatment records in addition to the Veteran's service treatment records.  The Board finds that under the circumstances of this case VA has satisfied the notification and duty to assist provisions of the law and that no further actions pursuant to the VCAA need be undertaken on the Veteran's behalf with respect to the claim to reopen.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The Veteran indicated on his February 2006 VA Form-9 substantive appeal that he did not seek a hearing before a VLJ.  The Board will proceed to a decision on the claims on appeal.

Entitlement to service connection for chronic headaches.

The Veteran seeks service connection for headaches that he contends he has been experiencing since 1968 or, alternatively, that are related to his recently service-connected head injury, evaluated 40 percent disabling as a traumatic brain injury (TBI).  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  In order to establish service connection or service-connected aggravation for a present disability, there must be (1) evidence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163 at 1166-67 (Fed. Cir. 2004).  

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a) (2010).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board will address each element of Shedden and Wallin in turn.  The record evidence shows that the Veteran has complained of chronic headaches during the pendency of the claim.  Indeed, the record shows that the Veteran told June 2011 VA examiners that he experienced headaches on a weekly to monthly basis.  The headaches were described by the Veteran to last up to four hours and he described the headache pain as sharp, intermittent and throbbing associated with blurry vision and that are aggravated by noise.  The Veteran also described the headaches as causing incapacitating episodes that last two-to-three hours.  A June 2011 examiner diagnosed the Veteran with "cephalgia, chronic headaches."  Thus, both Shedden's and Wallin's first elements are satisfied.

With regard to Shedden element (2), the Board notes that the Veteran's service treatment records include 6 December 1968 and 5 July 1969 entries that show the Veteran complained of continuous headaches and blackout episodes, in addition to November and December 1969 complaints of chronic headaches.  The Veteran has told healthcare providers that he suffered a head injury during training in San Diego and in Vietnam when he fell from a bunker.  Thus, Shedden element (2) is also satisfied.

With regard to Wallin element (2), the record shows that the Veteran is service-connected for a head injury.  Thus, Wallin element (2) is also satisfied.

The crux of the Veteran's claim is whether there is evidence to show a connection between the in-service complaints of headaches and the current diagnosed chronic headaches or evidence to show a connection between the current diagnosed chronic headaches and his service-connected disability.  As discussed below, the Board finds that the evidence does not support either claim.

As noted, the Veteran was seen in June 2010 by two separate VA examiners.  The first examination, occurring on 9 June 2010, was for a determination of whether the Veteran had a head injury that was related to service.  The diagnosis of a TBI was related to his service and the Veteran has been service-connected for that TBI injury.  Part of the examination report described the Veteran's history of headaches and his description of the current nature and extent of his headaches.  The examiner, after reviewing the Veteran's VA claims folder and reviewing the extensive diagnostic testing provided in the TBI examination, concluded that the Veteran's headaches were not associated with the TBI he suffered during service.  

The rationale provided was that medical evidence "suggests that 95-98% of them [post-concussive headaches] resolve within 1 year following the concussion," and that it was "highly unlikely" that the Veteran would have a post-concussive headache that would last over 40 years.  The fact that the Veteran has had chronic headaches over the 40 years since his discharge from active duty "is a common symptom" of the general population.  

The record also includes the report of a VA physician who reviewed the Veteran's VA claims folder and examined the Veteran on 25 June 2010.  The examiner's report refers to the report and opinion provided by the 6 June examiner and concludes that the Veteran's "chronic headaches are less than likely as not caused by or related to the Veteran's service in the military forty years ago."  

The only evidence to the contrary is limited to the statements of the Veteran.  There is, however, no evidence to show that the Veteran is competent to provide a medical nexus between his injuries suffered during service and his current headache disorder; nothing in the record shows he has the training, education or experience to make such a medical opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Additionally, the Board finds that the opinions of the VA examiner's are supported by their expertise and the medical evidence of record whereas the Veteran's statements are not.  For those reasons, the Board finds that the opinions expressed by the two VA examiners in their June 2010 reports are more probative than the statements of the Veteran regarding the likelihood that his chronic headache disorder is related to his active duty service.

The Board therefore finds that the evidence is against the Veteran's claim with regard to Shedden's and Wallin's third element and for that reason the Board finds that entitlement to service connection for chronic headaches is not warranted.

Whether new and material evidence has been submitted which is sufficient to reopen a previously denied claim of entitlement to service connection for a skin disorder.

The Veteran seeks to reopen a previously denied and unappealed claim that his skin condition should be service connected.  Unappealed RO rating decisions are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  The Board finds that the record reveals that the Veteran did not appeal the June 1984 rating decision that denied his claim for service connection for a skin disorder to include as due to exposure to Agent Orange.  Thus, the Board finds that the June 1984 rating decision is final.

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, related to an unsubstantiated fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2010).  

An adjudicator must follow a two-step process in evaluating previously denied claims.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The phrase "raise a reasonable possibility of substantiating the claim" does not create a third element for new and material evidence, but rather provides guidance for VA adjudicators in determining whether submitted evidence meets the new and material requirements. See Shade v. Shinseki, 24 Vet. App. 110 (2010). For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The medical evidence reviewed by the RO in making its June 1984 rating decision included the Veteran's service treatment records and the results of a March 1984 dermatology examination report.  The service treatment records showed that upon induction into the Marine Corps, the Veteran had dermatitis of the feet, a 5 March 1969 service treatment record entry showed the Veteran complained of psuedofolliculitis barbae for which he received a "no shave chit," and a separation physical that indicated the Veteran's skin was "normal."  The March 1984 dermatology report showed that the Veteran complained of three distinct skin problems, two of which he told the examiner arose in 1983 or later.  The third skin issue was an area on his upper buttock area that he described as being like "hives" that he had had since 1971 or 1972.  The examiner diagnosed a skin condition in the buttock area as being consistent with herpes simplex.  The record further shows that the Veteran had an Agent Orange examination in March 1984 that deferred skin assessment to the dermatology examiner.

The RO determined in the June 1984 rating decision that there was no evidence of any chronic skin disorder during service and that the herpes simplex disorder was not related to exposure to Agent Orange.  The claim was denied.

Since the June 1984 rating decision, the Veteran has continued to complain that he suffered skin disorders.  In a June 2006 statement, the Veteran complained that he had "rashs (sic)" of the skin that, he claimed, were caused by Agent Orange exposure.  A November 2006 VA health care provider examined the Veteran and did not observe any skin rash.  In a January 2007 statement, the Veteran again stated that he had skin rashes that were caused by Agent Orange.  The Veteran's most recent July 2011 statement does not mention anything about rashes.  Finally, the 6 June 2010 VA examination report indicates that there was no objective evidence of skin breakdown due to neurological problems.
   
There is no new evidence regarding an observed and current skin rash.  There is no new evidence regarding the occurrence of a skin rash during service.  The statements proffered by the Veteran are redundant and cumulative of the statements he made in support of his 1984 claim.  The statements are not "new" evidence and they are not "material."  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  In Moray v. Brown, 5 Vet. App. 211, 214 (1993), the Court specifically stated that lay persons are not competent to offer medical opinions and that such evidence does not provide a basis on which to reopen a claim for service connection.  Here, there is nothing in the record to show that the Veteran has the education, training or experience to render an opinion as to whether he has had skin rashes that were caused by Agent Orange exposure.  In Routen v. Brown, 10 Vet. App. 183, 186, (1997), the Court again noted that "[l]ay assertions of medical causation cannot suffice to reopen a claim under 38 U.S.C. 5108."

In sum, there is no new and material evidence that has been presented since the June 1984 rating decision that raises a reasonable possibility of substantiating the claim.  For that reason, the Board finds that reopening the Veteran's claim for entitlement to service connection for a skin disorder is not warranted.

The Board views its discussion above as sufficient to inform the Veteran of the element necessary to reopen his claim should he desire to do so in the future. See Graves v. Brown, 8 Vet. App. 522, 524 (1996).  Specifically, the Veteran must submit evidence that he has a current skin rash that is related to exposure to Agent Orange.  The Board notes that the skin disorders deemed to be associated with exposure to Agent Orange are listed in 38 C.F.R. § 3.109(e) are limited to "chloracne or other acneform disease consistent with chloracne."   

Additional matter

The Board received a July 2011 statement from the Veteran that contends, among other things, that he has shakes, that he is often frightened, that he has memory problems and a reduced attention span.  These may be complaints that relate to his service-connected post traumatic stress disorder and may support a claim for an increased disability rating for PTSD.  A complaint of blurred vision was included in his July 2011 statement and a similar complaint was recorded by the June 2010 VA examiner.  The Veteran's statement is accompanied by undated statements of J.T. and W.B. who both relate their experiences with the Veteran and who both observe that the Veteran has some of the complained of conditions. The July 2011 complaint of a hernia appears to be a new complaint.  The Board has reviewed the Veteran's VA claims folder in depth and recognizes that the Veteran has made complaints of a similar nature before.  As indicated in the Introduction, however, they have not been addressed by the RO and they are referred for appropriate action.

The Board also received a packet of numerous photographs that appear to be, presumably, photographs of the Veteran's living quarters.  Although there is no indication of a specific claim they are intended to support, the Board observes that they may have some relevance regarding the impact the Veteran's PTSD has on his daily living.  

Finally, the Veteran's representative has indicated that Individual Unemployability benefits, a special monthly compensation and, aid and attendance compensation may be appropriate for the Veteran.  These too are referred to the RO for appropriate action.


ORDER

Entitlement to service connection for chronic headaches is denied.

New and material evidence having not been received, the claim of entitlement to service connection for a skin disorder to include as due to exposure to Agent Orange is not reopened, and the claim remains denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


